DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application no. 17306382.7 filed in Europe on 10/12/2017. It is noted that the applicant has filed a certified copy of the application as required by 37 CFR 1.55. 

Specification Objections
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

s 1, 5-7, 10 and 16-30 are rejected under 35 U.S.C. 103 as being unpatentable over Thoreau et al. (US 20130329786 A1), hereinafter Thoreau, in view of Alshina et al. (US 20140133551 A1), hereinafter Alshina.
Regarding claim 1, 
Thoreau teaches  method for video decoding ([0001] Fig. 8), comprising: 
accessing transform coefficients of a block of a picture ([0079]);
obtaining prediction residuals of said block, based on said accessed transform coefficients of said block and a first transform, said first transform corresponding to at least a first set of transform basis functions (transform at least one line of residues of the causal neighborhood of the pixel block with the horizontal basis functions into coefficients … [0010]-[0016]; [0022]; Fig 8); 
determining a phase factor based on said obtained prediction residuals of said block (determine a horizontal spatial shift between the horizontal basis function identified and the residue line ([0010]-[0016]; REPHAS Fig 8); and 
obtaining prediction residuals for said second color component of said block, based on said accessed transform coefficients for said second color component of said block and a second transform, said second transform corresponding to at least a second set of transform basis functions ([0010]-[0016]; [0022]; Fig 8. It is obvious to one with ordinary skills in the art to apply the same method to the luma/chroma component of the picture block).
Thoreau did not explicitly teach wherein a function of said first color is adjusted based on said determined phase factor to form a respective function of said second color.  
Alshina teaches wherein a function of said first color is adjusted based on said determined phase factor to form a respective function of said second color (a phase shift of a luma interpolation filter may be synchronized with the phase shift of a chroma interpolation filter [0212]-[0216]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Alshina to the teachings of Thoreau. The motivation to use the determine/synchronized phase factor of a first “luma” color component in another color component “chroma” would be to determine the optimal transform (Alshina [0212]-[0216]).

Regarding claim 5, 
The combination of Thoreau and Alshina teaches all the features of claim 1, as outlined above.
Thoreau further teaches wherein said phase factor is determined based on sparsity “a reduced number of coefficients”, said sparsity determined from said reconstructed prediction residuals (The transform this rephased is more effective as its capacity to compact the signal, to be specific the residual error, into a reduced number of coefficients increases [0009]-[0016]; Fig. 8).  

Regarding claim 6, 
The combination of Thoreau and Alshina teaches all the features of claim 1, as outlined above.
Thoreau further teaches wherein said reconstructed prediction residuals are transformed with a plurality of candidate transforms, wherein each candidate transform is based on said first transform and a candidate phase factor of a plurality of candidate phase factors, and said determined phase factor is selected from said plurality of 32017P00031WOUSCustomer No. 157363 candidate phase factors (The shift dx chosen is the one for which the spatial correlation is the greatest [0091]).  

Regarding claim 7, 
The combination of Thoreau and Alshina teaches all the features of claim 6, as outlined above.
Thoreau further teaches wherein a sparsity is determined based on transform coefficients from a respective one of said plurality of candidate transforms, and wherein a candidate phase factor corresponding to a candidate transform with a smallest sparsity is determined to be said phase factor (The transform this rephased is more effective as its capacity to compact the signal, to be specific the residual error, into a reduced number of coefficients increases [0009]-[0016]; Fig. 8).  

Regarding claim 10, 
The combination of Thoreau and Alshina teaches all the features of claim 6, as outlined above.
Thoreau did not explicitly teach said determined phase factor is scaled by a subsampling ratio between said first and second color components.  
Alshina teaches said determined phase factor is scaled by a subsampling ratio between said first and second color components (The most commonly used color format in video coding is a 4:2:0 format.  In this case, chroma samples corresponding to a half of the number of luma samples ….. a phase shift of a luma interpolation filter may be synchronized with the phase shift of a chroma interpolation filter [0212]-[0216]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Alshina to the teachings of Thoreau. The motivation to use the determine/synchronized phase factor of a first “luma” color component in another color component “chroma” would be to determine the optimal transform (Alshina [0212]-[0216]).

Regarding claims 16-20 “encoding method”, claims 21-25 “decoding apparatus” and claims 26-30 “encoding apparatus” are rejected under the same reasoning as claims [1, 5-7 and 10] “decoding method”, where Thoreau teaches decoding/encoding method and apparatus ([0001] and Figs. 7-8).
Conclusion
References found but not used:
Thoreau et al. (FR2990319A1, P. 3, 8, 9, 13-15 and Fig. 3-4) is an alternative to “Thoreau”.
Aurlie Martin et al. "Sparse representations for spatial prediction and texture refinement" (Section 5.1. Phase refinement) is an alternative to “Alshina” to teach scaling phase factor by a subsampling ratio.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422.  The examiner can normally be reached on Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419